DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Sedlar on November 26, 2021 by telephone. 
The application has been changed as follows:
Claim 20, line 5: “the coolant” has been changed to -a coolant-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a thermal conditioning system for a rechargeable energy storage system (RESS), the thermal conditioning system comprising: a controller coupled with the cooling system and configured to, by a processor: compute a generated heat amount of the RESS over a time period, compute a target temperature of a coolant based on a generated heat amount, the target temperature targeted to remove the generated heat amount from the RESS over a next period of time, the next period of time approximately equal to the time period in duration, and the next period of time following the time period in sequence, and operate actuators of the thermal conditioning system to set the coolant at the target temperature 
Claim 11 includes language similar to that of Claim 1 and is allowable for at least reasons similar to those discussed above.
The prior art fails to teach, disclose, or suggest, either alone or in combination, a vehicle comprising the claimed controller, as recited in Claim 20. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833